Citation Nr: 1742823	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-28 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Veteran and his spouse testified at a hearing conducted at the RO before the undersigned Veterans Law Judge, and in June 2015, the Board remanded the case for further development.  

The Board acknowledges that although the Veteran expressly declined to appeal the his claim seeking service connection for hepatitis C when perfecting his appeal in this case, the RO nevertheless certified this issue for appeal.  However, as neither the Board nor the RO has since addressed this claim as if it were on appeal, the Board concludes that there is no basis for assuming jurisdiction of the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

Since the most recent RO adjudicative action, the Veteran has submitted evidence relevant to his appeal.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

This appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, and related diagnoses recorded during this appeal period include an anxiety disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).  However, when remanding this claim, the Board's development focused on substantiating a nexus between the Veteran's service and his psychiatric disorders other than PTSD, as the RO had concluded that the Veteran had not reported his PTSD stressors with sufficient specificity to allow corroborative research to be conducted.  In that regard, during his VA examination performed per the Board's remand directives, the Veteran did not discuss his in-service stressors, and the examiner did not explore whether the Veteran's experiences and symptoms fulfill the various criteria for establishing PTSD. 

However, since this time, the Veteran, on his own initiative, has contacted the National Archives and obtained corroboration of one of his reported PTSD stressors, namely fires aboard the USS Providence during his service aboard this vessel, as well as statements from fellow service members who recall these fires.  Accordingly, the Board finds that a new VA examination, to explore whether the Veteran does indeed have PTSD attributable to this corroborated stressor, is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA PTSD examination to determine whether the Veteran has PTSD attributable to his confirmed in-service stressor of experiencing fires while aboard the USS Providence.  (The RO is advised that corroboration was obtained by comparing the Veteran's ship assignment records, USS Providence deck logs, and recent National Archives response.)

After reviewing the Veteran's claims file, eliciting a history of his in-service stressors and post-service psychiatric history, and conducting a clinical examination, the examiner is to state whether the Veteran has PTSD and, if so, whether it is at least as likely as not (50 percent or higher probability) that this psychiatric disorder is attributable to his confirmed in-service stressor of experiencing fires while stationed aboard the USS Providence.  

If the examiner concludes that the Veteran does not have PTSD, the examiner must explain and reconcile this finding with previous references to PTSD in the Veteran's medical records.  

A complete rationale must be provided for all opinions rendered.  

2.  Finally, readjudicate the Veteran's service connection claim for a psychiatric disorder.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

